

115 HR 2707 IH: Ensuring Fair Access to Veterans Healthcare Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2707IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Michelle Lujan Grisham of New Mexico (for herself, Mr. Ben Ray Luján of New Mexico, Mr. McKinley, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish an Ombudsman within the Veterans Health
			 Administration of the Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Ensuring Fair Access to Veterans Healthcare Act. 2.Establishment of Office of the Ombudsman (a)EstablishmentSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7310.Office of the Ombudsman
 (a)EstablishmentThere is established in the Veterans Health Administration an Office of the Ombudsman (in this section referred to as the Office). The Office shall be headed by an Ombudsman appointed by the Secretary. The Ombudsman shall report directly to and be under the general supervision of the Secretary, but shall not report to, or be subject to supervision by, any other officer of the Department of Veterans Affairs. Neither the Secretary nor any other such officer may prevent or prohibit the Ombudsman from carrying out the duties of the Ombudsman.
 (b)Duties of officeThe Office shall carry out the following duties: (1)Identify, investigate, and resolve complaints that—
 (A)are made by, or on behalf of, covered patients; and (B)relate to action, inaction, or decisions made by employees of the Department that may adversely affect the health, safety, welfare, or rights of covered patients.
 (2)Assist covered patients in finding patient advocates, veterans service organizations, or other similar entities to represent and advocate for the health, safety, welfare, and rights of the covered patient.
 (3)Inform covered patients of the means of obtaining assistance described in paragraph (2). (4)Ensure that covered patients have regular and timely access to the services provided by the Office, including with respect to receiving timely responses to complaints.
 (5)Analyze, monitor, and provide comments and suggestions to the Secretary with respect to the development and implementation of actions made by the Secretary relating to the health, safety, welfare, and rights of covered patients.
 (6)Administer the reporting system described in subsection (d). (7)Provide training to local ombudsmen and volunteers described in subsection (c).
 (8)Other activities that the Secretary considers appropriate. (c)Local ombudsmen (1)Using amounts otherwise authorized to be appropriated for the medical facilities of the Department, each medical facility shall have a local ombudsman responsible for carrying out the duties of the Office at such location.
 (2)A local ombudsman shall— (A)carry out the assistance described in paragraph (2) of subsection (b) to ensure the protection of the health, safety, welfare, or rights of covered patients;
 (B)ensure that covered patients have regular, timely access to the Office, including with respect to receiving timely responses to complaints described in paragraph (1) of such subsection;
 (C)identify, investigate, and determine how to resolve such complaints; and (D)train local volunteers from civic organizations to assist the local ombudsman by working directly with covered patients to develop individual action plans relating to the health, safety, welfare, and rights of the covered patient.
 (d)Reporting systemThe Ombudsman shall establish and administer a uniform reporting system to collect and analyze data relating to complaints described in subsection (b)(1) in order to identify to the Secretary and determine how to resolve significant problems in the medical facilities of the Department.
 (e)CooperationThe Secretary shall ensure that each medical facility of the Department cooperates with the Office in carrying out this section.
 (f)Annual reportThe Ombudsman shall submit to the Secretary and Congress an annual report that contains the following with respect to the year covered by the report:
 (1)A description of the activities carried out by the Office. (2)An analysis of the data described in subsection (d).
 (3)An evaluation of the problems experienced by, and the complaints made by or on behalf of, covered patients.
 (4)Recommendations for— (A)improving the quality of care and life of covered patients; and
 (B)protecting the health, safety, welfare, and rights of covered patients. (5)An analysis of the success of the Office, including—
 (A)a description of the services provided to covered patients as described in subsection (b)(2); and (B)an identification of barriers to the Office for better carrying out the duties of the Office.
 (6)Any comments and suggestions described in subsection (b)(5). (7)Any other information the Ombudsman considers appropriate.
 (g)Covered patient describedIn this section, the term covered patient means an individual who is receiving medical care or hospital services at a medical facility of the Department..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7309 the following new item:
				
					
						7310. Office of the Ombudsman..
			